Citation Nr: 0822149	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, to include consideration of 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and P.F.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1966 to October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for bilateral tinnitus.  Although the 
veteran filed a notice of disagreement in November 2003, a 
statement of the case was not issued until September 2006, 
following a March 2006 Board remand directing such.  The 
veteran perfected his appeal in October 2006.

In January 2008, the Board again remanded the claim in order 
to afford the veteran the opportunity to testify before a 
Veterans Law Judge at a personal hearing.  In May 2008, the 
veteran testified at a hearing held before the undersigned, 
via videoconference.  The Veterans Law Judge was sitting at 
the New York City RO, and the veteran testified from the 
Albany, New York, VA Medical Center.  The Board notes that at 
the hearing, testimony was taken on two additional issues not 
currently in appellate status.  The issues of entitlement to 
an increased evaluation for bilateral hearing loss and 
entitlement to an earlier effective date of service 
connection for PTSD are referred to the RO for any 
appropriate action.


FINDINGS OF FACT

1.  The maximum schedular evaluation of 10 percent is 
currently assigned for bilateral tinnitus.

2.  The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

Assignment of an increased, extraschedular evaluation in 
excess of 10 percent for bilateral tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the veteran is not claiming entitlement 
to a separate 10 percent evaluation for tinnitus of the left 
and right ears.  As a matter of law, the ears cannot be 
assigned separate evaluations for tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260; Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  Because the claim involves an 
increased evaluation, which is permissible under the law, the 
notice and assistance provisions of the VCAA are applicable.

Here, unfortunately, VA has not provided the veteran notice 
of the elements of his claim in compliance with VCAA.  
Although correspondence dated in May 2001 and May 2003 did 
address evaluation, they did not consider entitlement to an 
extraschedular evaluation.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because 
actual knowledge of the requirements for entitlement to an 
extraschedular evaluation is shown.  Several times the 
veteran has specifically addressed the impact of tinnitus on 
his occupational functioning, and has commented on the 
disproportionate nature of that impact in relation to the 
actual manifestations of clicking or ringing of the ears.  At 
the May 2008 Travel Board hearing, the veteran stressed his 
understanding that evaluations were not assignable for each 
ear separately, then again discussed the occupational impact 
of his hearing problems, to include tinnitus.  Moreover, in 
the September 2006 statement of the case the requirements for 
an extraschedular evaluation were set forth, and March 2006 
correspondence from VA requested additional information 
regarding occupational functioning.  The veteran has shown in 
his discussion and submissions that he understood the 
requirements of extraschedular evaluation, and he had ample 
opportunity to participate in the claims process in a 
meaningful way.  There is no prejudice to the veteran in 
proceeding with adjudication at this time.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records as 
well as other pertinent treatment records, and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records as identified by the veteran.  The veteran submitted 
private treatment records and audiometric evaluations and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded several VA medical examinations.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evaluation of Tinnitus

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  Ratings are based as 
far as practicable upon the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civilian occupations.  In the exceptional case 
where the available schedular evaluations are inadequate, VA 
may approve an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
service-connected disability or disabilities.  The case must 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, in order to merit referral for an extraschedular 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) and 
(b), 4.1.  

Here, the maximum schedular evaluation of 10 percent, for 
recurrent tinnitus, has been assigned.  Any increased 
evaluation must therefore be assigned on an extraschedular 
basis.

The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun, supra.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

A review of the evidence of record does not demonstrate that 
the Rating Schedule is in this case inadequate for evaluation 
of bilateral tinnitus.  The veteran has alleged that his 
tinnitus has had a disproportionate affect upon his social 
and occupational functioning by preventing him from 
interacting comfortably and effectively with people.  As a 
result he was not able to advance in his career and escape an 
entry level position.

VA treatment records from September 2000 to May 2003 show 
complaints of recurrent tinnitus.  The veteran did not 
specifically describe any functional impairment related to 
tinnitus or hearing loss, though he was fitted with new 
hearing aids in April 2003 and reported improved hearing 
acuity.

During a June 2003 VA examination, the veteran stated that 
his tinnitus was a constant high pitched ringing or cricket 
type of sound.  He described the noise as severe, and stated 
that it interfered with his sleep and caused frustration and 
anxiety.  In speaking with a second examiner, however, he 
stated that he was aware of the tinnitus but had adjusted to 
it.  The impact of tinnitus was not discussed in the report 
of a December 2003 VA examination or the report of a March 
2004 addendum on review of medical records.  In March 2007, a 
VA examiner noted complaints of constant bilateral tinnitus.

Private evaluations from August and September 2003 do not 
discuss the presence or impact of tinnitus.  A May 2006 
private evaluation does note an "increasing perception of 
tinnitus in both ears" but again does not discuss any 
functional impact.

The Board finds that the schedular criteria contemplate 
exactly the level of severity and symptomatology reported by 
the veteran with respect to tinnitus.  The schedule provides 
that a 10 percent evaluation is to be assigned for recurrent 
tinnitus.  The accompanying notes and the absence of 
distinguishing criteria make clear that the 10 percent 
evaluation is to be assigned regardless of severity or 
frequency.  38 C.F.R. § 4.87, Diagnostic Code 6260.  All 
subjectively reported tinnitus falls within these criteria, 
and hence the veteran's reported symptomatology is reasonably 
described.  Under the first prong of the test set forth in 
Thun v. Peake, supra, referral for an extraschedular 
evaluation is not appropriate.  The claim for an increased 
evaluation for bilateral tinnitus must be denied.

The Board further notes that even if the threshold test was 
met, the evidence of record does not establish such an 
exceptional or unusual disability picture as to warrant 
referral for assignment of an extraschedular evaluation.  
Despite his tinnitus, the veteran has been gainfully employed 
for years.  There are no objective findings in the record 
that indicate or otherwise support the veteran's allegations 
that tinnitus (as opposed to hearing impairment, or some 
other concern) causes interference with his promotion 
potential.  

The Board has given a good deal of weight to the veteran's 
own statement - that he had adjusted to the tinnitus.  
Additionally, in describing his functional impairment, 
doctors do not consistently note the impact of tinnitus, but 
instead address other problems including hearing impairment 
and speech recognition.

In short, there is no basis upon which a referral for 
extraschedular evaluation for bilateral tinnitus is 
warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, to include referral for an extraschedular 
evaluation, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


